DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note – Prosecution History
This application is a continuation of application no. 13/441319, filed on April 6, 2012, now US Pat 10,060942.

Drawings
The drawings filed on 09/07/21 are accepted.

Claim Objections
Claims 1, 13, and 25 are objected to because of the following informalities:
The claims include the language, “including a plurality a vertical wind speed measurements …” This is a grammatical informality. It will be construed that the claims should state, “including a plurality of vertical wind speed measurements …”
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
For the reasons discussed in the previous action, claims 1-27 qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 13, and 25 include the amended language, “wind speed sampling rate of about 1 Hz …” The examiner could not find support for such a low wind speed sampling rate for the vertical wind speed data. The applicant’s specification appears to disclose that the sampling rate for vertical wind speed measurements is 5 Hz or higher (see paragraph 0011, 0015, and 0029 of the applicant’s original specification). The examiner requests the applicant show where in the specification a sampling rate of about 1 Hz is supported.


Examiner’s Note - Allowable Subject Matter
With respect to independent claim 1, the following limitations were not found, taught, or disclosed by the prior art. Independent claims 13 and 25 contain similar subject matter.
obtaining vertical wind speed data from the wind speed measurement device … including a plurality of vertical wind speed measurements (W) obtained over a period of time at a wind speed sampling rate of about 1 Hz or greater
wherein the gas content data is obtained by the gas analyzer without using bags or valves to collect gas prior to the gas content measurements being obtained
As discussed in the 112 rejection above, support could not be found in the applicant’s disclosure for the vertical wind speed measurements to be obtained at a wind speed sampling rate as low as about 1 Hz. In light of the applicant’s disclosure, this would seem atypical, as it appeared that the vertical wind speed sampling rate should be around 5 Hz or greater. Art was not found to specifically teach the vertical wind speed sampling rate at about 1 Hz in the context of the rest of the claimed invention, but as stated above, the applicant’s disclosure does not appear to disclose this either.
In the applicant’s response of 09/07/21, the applicant argued:

    PNG
    media_image1.png
    529
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    750
    658
    media_image2.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagano et al (JP-H08261891-A) discloses a device for measuring gas flux.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        01/01/22


/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865